Citation Nr: 0218669	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  96-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residual paralysis of the right lip area status post-
right herpes zoster oticus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1991 to September 
1994.



This matter was last before the Board of Veterans' Appeals 
(Board) in October 2000, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Upon its last review, the Board remanded this matter to 
enable the RO to obtain any other existing evidence that 
would support the claim, as well as to clarify the 
appellant's intentions relative to presenting testimony at a 
Travel Board hearing.  Having carefully examined the 
evidence of record in its whole, the Board is of the opinion 
that this matter has been fully developed in accordance with 
applicable law and is ready for appellate review.

In particular, the record indicates that although the 
appellant first requested to appear before a Travel Board 
hearing upon the filing of his substantive appeal, such was 
scheduled for July 1997 and the appellant did not appear.  
The appellant subsequently requested that the hearing be 
rescheduled.  Ultimately, the hearing was scheduled for a 
date certain in October 2002.  However, the appellant again 
failed to appear and to the Board's knowledge, the appellant 
has offered no explanation as to why he was unable to appear 
and has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn. 38 
C.F.R. § 20.704(d) (2002).


FINDING OF FACT

The residuals of the appellant's in-service herpes zoster 
oticus are of moderate severity, and are characterized by a 
diminished ability to wrinkle one side of his forehead and a 
slight drooping of the right eyelid and mouth. 




CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for 
paralysis of the right facial area have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.20, 4.31, 4.124a, Diagnostic Code 8207 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

The appellant argues that the residuals of an in-service 
attack of herpes zoster oticus are more severe than is 
contemplated by the currently assigned rating.  

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhancing the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA; see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a); and effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629].  

Similarly, because the Board has twice remanded this matter, 
the Board must ascertain whether its remand directives have 
been fulfilled.  In this regard, it has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not completed, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record 
and is of the opinion that the provisions of the VCAA have 
been satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original 
rating decision dated in June 1995, setting forth the 
general requirements of then-applicable law pertaining to 
the establishment of claims of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in December 1995 as well as in Supplemental 
Statements of the Case dated in August 1998, April 2002 and 
August 2002.  Further, these Statements of the Case detailed 
the evidence then of record at each juncture, and how such 
evidence was examined in light of the applicable law.  It 
cannot also be doubted that the appellant was continually 
aware of VA's efforts to secure relevant evidence throughout 
the conduct of this appeal.  Both the Board's remand of 
November 1998 and October 2000 carefully set out the 
specific responsibilities of both the appellant and VA in 
obtaining evidence relevant to the claim.  Finally, the 
appellant was specifically advised of his responsibilities 
to assist VA in the development of the claim by letters 
dated in June 1999 and July 2001.    

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained the appellant's 
service medical treatment records, and, pursuant to the 
Board's October 2000 remand, ascertained that no further 
medical records were available from VA facilities in West 
Los Angels and in Sepulveda, California.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A (d).  The 
appellant was afforded VA medical examinations in December 
1994 and in February 2000 - the examination reports from 
these efforts reflect that the examiners were well aware of 
the appellant's medical history and that the claims folder 
was reviewed on these occasions.  See Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995).  

Finally, examination of the record indicates that the RO has 
complied with the directives of the Board's remand in 
November 1998 and October 2000.   

Given the extensive development undertaken by the both the 
RO and the Board and the fact that the appellant has pointed 
to no other evidence which has not been obtained, the Board 
finds that the record is ready for appellate review.  


The Merits of the Claim

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location, and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions 
of functional origin.  See 38 C.F.R. § 4.20.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic 
code number will be "built-up" as follows: The first two 
digits will be selected from that part of the schedule most 
closely identifying the part, or system, of the body 
involved; the last two digits will be "99" for all unlisted 
conditions. 38 C.F.R. § 4.27. 

The degree of impairment resulting from a disability 
involves a factual determination of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Further, because the appellant's disability rating claim has 
been in continuous appellate status since the original 
assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 U.S.C.A. 7104; 
38 C.F.R. 4.2, 4.6.


The disability at issue is evaluated as 10 percent disabling 
under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 which provides the rating 
criteria for paralysis of the seventh (facial) cranial 
nerve.  Pursuant to Diagnostic Code 8207, a 10 percent 
evaluation is warranted where there is moderate, incomplete 
paralysis. A 20 percent evaluation is warranted where there 
is severe, incomplete paralysis.  The maximum 30 percent 
evaluation is warranted where there is complete paralysis.  
It is noted that the criteria are dependent upon relative 
loss of innervation of facial muscles.

Having carefully considered all of the evidence in light of 
the foregoing applicable law, the Board is of the opinion 
that the clear preponderance of the evidence is against the 
claim for a rating greater than assigned, and the appeal 
will be denied.  

The Board begins its analysis by observing that the 
residuals of the appellant's service-connected disorder have 
consistently been reported to have been involving the 
seventh (facial) cranial nerve.  It is therefore appropriate 
that the evidence been evaluated under the currently 
assigned 38 C.F.R. § 4.124a, Diagnostic Code 8207. See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case.").  

The record indicates that although the appellant was treated 
while on active duty in January 1994 for the disorder in 
question, its residuals have undergone a constant 
improvement and now appear to remain static.  
Electromyographic studies in January and February 1994 
indicate that on the latter occasion, some "motor units" of 
facial neurology had returned, albeit that the examining 
physician reported that the appellant's prognosis for a full 
functional recovery was poor.  

The appellant underwent a series of VA examinations in 
December 1994.  The general examination indicates that while 
the appellant had definite residuals of the in-service 
incurrence of herpes zoster, such were resolving and were 
not then supportive of the assignment of a disability rating 
greater than 10 percent.  It was then noted that the 
appellant had a slight, right-sided eye droop; his right 
forehead muscle was incapable of movement; and his tongue 
protruded slightly to the left.  Although a contemporaneous 
audiological examiner recorded that the appellant could not 
close his right eye "100%," and that the appellant 
complained of a "crooked smile," the examiner noted that he 
did not observe these difficulties.  

In a December 1994 otolaryngology examination, it was noted 
that the appellant's disorder was "gradually clearing."  
While the appellant had residual weakness of the right 
corner of his mouth, he was able to wrinkle his forehead and 
was able to close his eyes, although he reported that he 
would awaken with dry eyes.  

In his September 1995 notice of disagreement, the appellant 
reported that he had residual paralysis of the right eyebrow 
and eyelid and right nostril.  The Board observes in passing 
that although the appellant also reported that he was unable 
to wear contact lenses, this claimed residual is not a 
disability for which compensation may be awarded.  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  Absent a showing of an 
inability to wear eyeglasses, (and therefore have 
noncorrectable vision), the mere inability to wear contact 
lenses is not a disability within the foregoing definition.  

In a September 1997 VA medical treatment note, the appellant 
was observed to have residual paralysis of the right face 
and eyelid.  In February 2000, the appellant underwent a VA-
provided neurological evaluation, conducted by Robert A. 
Moore, M.D.  The appellant complained of a continuing right 
sided drooping of his mouth, and that although he was able 
to wrinkle his forehead, such a movement was not done 
evenly.  He reported that making certain facial expression 
would cause some soreness in the facial musculature.

Clinical examination revealed that the appellant did have a 
mild eyelid lap on rapid blinking of the right eye, as 
compared to the left; and mild drooping of the right side of 
the mouth, compared to the left.  However, his visual 
confrontation was normal in both eyes, and facial sensation 
was intact to soft touch.  His speech was noted to be 
normal, and his uvula, tongue and gag reflex were all 
normal.  

Although the examiner observed that the appellant's service-
connected residuals involved more than the right lip area, 
he described other manifestations that are consistent with 
those of the clinical examination and which do not 
approximate findings supportive of a 20 percent rating for 
"severe" incomplete paralysis.  The examiner's observations 
indicate that the whole of the appellant's disability is 
characterized by an inability to wrinkle his right forehead 
muscles less than the left; a minor lid lag of the right eye 
with blinking and a minor drooping of the right side of the 
mouth.  

The foregoing findings are plainly not approximative of a 
disability which can be characterized as "severe" by any 
reading.  The appellant is able to see and is able to move 
his mouth.  While he may be troubled by an unevenness of his 
right and left forehead movement and an inability to wear 
contact lenses, such are not shown to impair his earning 
capacity in any significant manner.  To the extent that such 
residuals warrant a disability rating, the overall 
impairment can only be said to be moderate in its severity.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the appellant's service-
connected disabilities. The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue.





ORDER

The appeal is denied.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

